OPINION
Jerome Treadwell appeals from his conviction in the Montgomery County Common Pleas Court of possession of crack cocaine (25-100 grams) and having a weapon while under a disability. Treadwelll received a mandatory four year sentence on the drug charge and a concurrent one year sentence on the weapon charge. Treadwell was also fined $10,000.
Treadwell's appointed appellate counsel has filed an Anders1 brief with this court asserting he could find no meritorious appealable issue. Counsel noted that the trial record does not disclose Treadwell's eligibility for relief from the mandatory fine required by R.C.2929.18(B)(1). That statute provides:
  For a first . . . degree felony violation of any provision of Chapter 2925 . . . of the Revised Code, the sentencing court shall impose upon the offender a mandatory fine of at least one-half of, but not more than, the maximum statutory fine amount authorized for the level of the offense pursuant to division (A)(3) of this section. If an offender alleges in an affidavit filed with the court prior to sentencing that the offender is indigent and unable to pay the mandatory fine and if the court determines the offender is an indigent person and is unable to pay the mandatory fine described in this division, the court shall not impose the mandatory fine upon the offender.
(Emphasis added).
Counsel notes that Treadwell did not file an affidavit of indigency prior to his sentencing so the trial court properly imposed the $10,000 fine. The trial record suggests Treadwell was represented by privately retained counsel at the time of his plea and sentence. It may be that Treadwell was indigent and unable to pay the mandatory fine at the time of sentencing, but this record fails to portray that circumstance. Treadwell's relief from payment of the mandatory fine would be through a post-conviction relief petition properly documented. See, R.C. 2953.21.
Treadwell's appellate counsel also notes that the trial court substantially complied with Crim.R. 11 in accepting Treadwell's no contest pleas. We have carefully examined the plea record and agree with Treadwell's counsel. Having found no arguable merit to this appeal, we affirm the appellant's conviction. Judgment Affirmed.
  __________________ BROGAN, J.
WOLFF, P.J., and FAIN, J., concur.
1 Anders v. California (1967), 386 U.S. 738.